Title: From Thomas Jefferson to Robert Smith, 30 August 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to 
                        mr Smith 
                     
                     Monticello Aug. 30. 05.
                  
                  If your honor can make any use of his honor mr Hunt writer of the inclosed, I dare say he will have the honor of thanking you very sincerely.
                  I desired mr Madison to send you the papers relating to our negociation with Spain. I have asked the favor of the other gentlemen, as I do of you, to write me your first thoughts on the measures most proper to be pursued. when I shall have recieved all these, I can from their general tenor make out specific questions for your final consideration.
                  Mr. Gavino has given information of the arrival there of all the gunboats except No. 7.
                  Accept Affectionate salutations.
               